Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered April 11, 1986, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we do not find that he was denied a fair trial due to the Trial Judge’s limitation on the scope of the cross-examination of the People’s witnesses. "It is well settled that the scope of cross-examination rests largely in the sound discretion of the court (see, People v Mandel, 48 NY2d 952, cert denied and appeal dismissed 446 US 949, reh denied 448 US 908)” (People v Kelly, 124 AD2d 825, lv denied 69 NY2d 829). In the instant case the Trial Judge properly exercised his discretion in not permitting cross-examination as to an alleged police security arrangement.
We have examined the defendant’s remaining contention and find it to be without merit. Rubin, J. P., Kooper, Sullivan and Harwood, JJ., concur.